724 S.E.2d 526 (2012)
STATE of North Carolina
v.
Eric Anthony MORALES.
No. 412P11.
Supreme Court of North Carolina.
April 12, 2012.
M. Alexander Charns, Esq., Durham, for Morales, Eric Anthony.
L. Michael Dodd, Special Deputy Attorney General, for State of N.C.
Peter S. Gilchrist, III, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed on the 21st of September 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of April 2012."